Citation Nr: 1214330	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  07-39 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than December 16, 2005, for the award of a 60 percent rating for a seizure disorder, to include on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to an effective date earlier than April 20, 1998, for the award of a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active military service from January 1985 to October 1992. 

This appeal to the Board of Veterans' Appeals (Board) is from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  That is, the Veteran expressed disagreement with the effective date assigned for the RO's grant of a higher 60 percent rating for a seizure disorder and grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

In January 2010, the Veteran and his spouse presented testimony at a hearing before a Veterans Law Judge at the Central Office in Washington, DC. 

In a March 2010 decision, the Board denied the Veteran's claim for an effective date earlier than December 16, 2005, for the award of a 60 percent rating for a seizure disorder and remanded the claim for an effective date earlier than December 16, 2005, for the award of a TDIU.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court). 

In a September 2010 rating decision, the RO granted an earlier effective date of April 20, 1998, for the award of a TDIU.  The Veteran was notified of this decision the following month and also advised that he must file a notice of disagreement (NOD) if he continued to disagree with the effective date assigned for the TDIU.

In January 2011, the Court issued an Order pursuant to a Joint Motion for Remand, vacating the Board's decision as to the claim for an earlier effective date for a seizure disorder and remanded it for further development.  

In May 2011, pursuant to the Court Order, the Board remanded the claim for an effective date earlier than December 16, 2005, for the award of a 60 percent rating for a seizure disorder.  As the Veteran had not filed an NOD to the effective date assigned for the TDIU, the issue was no longer  before the Board.

In October 2011, within one year of the notice of the September 2010 rating decision, the Veteran filed an NOD to the effective date assigned for the TDIU.  Thus, this issue is again before the Board and has been recharacterized with the new effective date as stated on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During the appeal, the Veterans Law Judge who held the hearing in 2010 retired.  In March 2012, the Board issued a letter to the Veteran informing him of this circumstance and that he had a right to a new hearing before the Veterans Law Judge who would decide his case.  See 38 U.S.C.A. § 7107(c)  (West 2002).  Later that month, the Veteran replied that he wished to appear at a hearing before a Veterans Law Judge of the Board via video conference at his local RO.

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002 & Supp. 2011) (pertaining specifically to hearings before the Board).  Since the RO schedules video conference hearings, a remand of this matter to the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the following action:

Schedule the Veteran for a video conference hearing.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

